DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/02/2021 and 10/20/2021 were filed and are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-10, and 21 of copending Application No. 16/982,579 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other as follows: 

Reference Application 16/982,579
1. An LED lighting device, comprising: 
1. An LED lighting device, comprising:
a first portion, wherein a lamp cap is disposed thereof, the lamp cap extends in a first direction; 
a first portion, wherein a lamp cap is disposed thereof;
a second portion, wherein a case and a power supply are disposed thereof, the power supply is disposed in the case; and 
a second portion, wherein a case and a power supply are disposed thereof, wherein the power supply is disposed in the case;
a third portion, wherein a heat exchange unit and a light emission unit are disposed thereof, the light emission unit and the heat exchange unit are connected and form a thermal conduction path, the light emission unit and the power supply are electrically connected, when the first direction is substantially parallel to the horizontal plane, the light emitting unit of the LED lighting device provides downward light emission; 
wherein the first portion, the second portion and the third portion are arranged sequentially along the first direction; 
a third portion, wherein a heat exchange unit and a light emission unit are disposed thereof, wherein the light emission unit and the heat exchange unit are connected and form a thermal conduction path, wherein the light emission unit and the power supply are electrically connected; wherein the first portion, the second portion and the third portion are arranged sequentially; wherein the lamp cap is an Edison screw base and extends in a first direction; wherein the light emission unit comprises an illuminator and a substrate; wherein 2+L3)/5< b <3(L2+L3)/7 wherein L2 is a length of the second portion, L3 is a length of the third portion, and both the junction face and the plane are parallel and perpendicular to the first direction.
1*g*W1 + (d2+d3)*g*W2, and the moment satisfies the following formula: 1NM< F <2NM; 
Claim 4. The LED lighting device of claim 1, wherein the LED lighting device is installed horizontally, a moment of the lamp cap is F= d1*g*W1 + (d2+d3)*g*W2, the moment F satisfies: 1Nm < F < 2NM, and NM stands for newton-meter;
wherein d1 is the distance from the first portion to a plane where the center of the second portion is located, d2 is the length 3 is the distance from the second portion to the plane where the center of the third portion is located, W1 is the weight of the second portion, and W2 is the weight of the third portion.
1 is a distance from the junction face of the first portion and the second portion to a plane where a center of 2 is the length of the second portion, d3 is a distance from a junction face of the second portion and the third portion to a plane where a center of gravity of the third portion is located, W1 is a weight of the second portion, and W2 is a weight of the third portion.




This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 1-18 would be allowable upon timely filing of a Terminal Disclaimer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Booth et al (US 2009/0109625 A1) disclose a light fixture.

Guercio et al (US 9,010,970 B2) disclose a light fixture.
Ishida et al (US 8,814,396 B2) disclose a lighting apparatus.
Liu (US 2010/0079984 A1) disclose a solar LED lamp.
Liu et al (US 7,637,637 B2) disclose an outdoor LED lamp.
Mrakovich (US 8,783,917 B2) disclose an LED retrofit lamp.
Richardson (US 2010/0135011 A1) disclose a solid state luminaire.
Rudd et al (US 9,039,223 B2) disclose an LED light fixture.
Zhang (US 2010/0080004 A1) disclose an LED lamp.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E DUNAY whose telephone number is (571)270-1222. The examiner can normally be reached 7:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/C.E.D/Examiner, Art Unit 2875      


/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875